ORDER
The matter comes on for hearing on the Oklahoma Bar Association’s Application for an Order approving the resignation of Allan D. Sasser, Respondent, pending disciplinary proceedings.
THIS COURT FINDS:
1. On the fifth day of June 1990, Respondent executed his Resignation from membership in the Oklahoma Bar Association, pending disciplinary proceedings.
2. Respondent’s Resignation reflects that it was freely and voluntarily rendered; he was not subject to coercion or duress; and he is fully aware of the consequences of submitting his resignation.
3. Respondent is aware of the specific nature of the disciplinary proceedings pending against him, to wit:
a. SCBD 3664, a Complaint alleging six Counts of unprofessional conduct. Therein it is alleged that the respondent engaged in fraud, misrepresentation and deceit, failed to limit business relations with a client, failed to avoid a conflict of interest, converted client funds on more than one occasion, misrepresented the facts and failed to disclose the circumstances of his unprofessional conduct to the Bar Association. In one Count of the Complaint it is alleged that the respondent still owes $180,000.00 due to an improper transaction involving a client. In another Count it is alleged that the Respondent improperly transferred $176,600.00 from the account of a client to the respondent’s personal bank accounts. In another Count it is alleged that the Respondent received in 1985 a check in the amount of $80,661.19 on behalf of two clients for the settlement of their case and in 1988 the clients filed suit against the respondent for collection of the settlement proceeds.
b. DC 90-90, a grievance of the General Counsel filed on April 9, 1990, which alleges that the respondent charged excessive fees in the probate of an estate, failed to return to the client the client’s personal and probate files, and borrowed money from the client that was never repaid.
4. Respondent’s Resignation Pending Disciplinary Proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991 Ch. 1, App. 1-A and the same should be approved.
5. Allan D. Sasser is the name of Respondent as it appears upon the official roster maintained by the Oklahoma Bar Association, with the following address: 915 “C” Avenue, Ste. 1-B, Lawton Oklahoma 73502.
6. The expenses incurred by the Complainant in this matter amount to $218.95 *820and the respondent has agreed to pay these costs.
IT IS THEREFORE ORDERED that Respondent’s Resignation Pending Disciplinary Proceedings be, and the same is hereby approved.
IT IS FURTHER ORDERED that Respondent’s name be stricken from the roll of attorneys and Respondent may make no Application for Reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five (5) years from the effective date hereof.
IT IS FURTHER ORDERED that Respondent pay the costs of this matter in the amount of $218.95 to the Oklahoma Bar Association within thirty (30) days of the date of this order.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 23RD DAY OF MARCH, 1992.
OPALA, C.J., HODGES, V.C.J., and LAVENDER, SIMMS, HARGRAVE, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.